Title: From John Adams to Vermont Legislature, 30 November 1798
From: Adams, John
To: Vermont Legislature


To the Legislature of the State of VermontGentlemen
Philadelphia November 30. 1798

Your Address of the twenty fourth of October, has been forwarded to me as you requested by His Excellency Isaac Tichenor your worthy Governor. Among all the Addresses which have been presented to me from Communities, Corporations, Towns Cities and Legislatures, there has been none more acceptable to me, or which has common man affected my sensibility or commanded my Gratitude more than this very sentimental Compliment from the Legislature of Vermont, a state which within my Memory has been converted from a Wilderness to a fruitful Field. You Knowing as I do your original and Progress, & the brave, hardy, industrious and temperate Character of the People; the approbation of their Representatives their Attachment to the Constitution and determination to support the Government, are the more to be esteemed.
While we truly consider Government as the association of the honest, the pious and the peaceable, to protect themselves from the Wickedness of the dishonest the impious and unruly, We should never forget that Government at the Same time ought to protect the dishonest the impious and unruly not only from the fraud And the fury of each other but from the Errors, Mistakes and Weaknesses of the honest and pious.
There is too much Truth in your observation that the most excellent governments, have had their Archives disgraced with Impediments of oppositions, and frequent Insurrections. The true Cause of it is, that while the honest and pious are always disposed to submit to good Government, and choose the mildest, the dishonest & impious take Advantage of the feeble Restraint, to commit Mischief  because it can be done with impunity. This in Course introduces the Necessity of severer Curbs for the wicked and then the sordid Animal becomes too  tame under the Curb the Lash and the Spur.
While a tenderness of Blood and respect for human Life is preserved among the People however, there is not much danger seen from Tumults. This Maxim preserved the Romans, who for four hundred years never Shed the blood of a Man in a sedition: An Example worthy the Contemplation and Imitation of all other Republicks.
The French have renderd it impossible for Us to follow them in their notions and Projects of Government or to submit to their arbitrary Conduct & extravagant Exactions to Us: We must therefore defend ourselves against all they can Attempt.
It is not possible for my Fellow Citizens to say any Thing more glorious or delightful to me than that they regard me because they love their Country.
John Adams